UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LASCELLES CHRISTOPHER SOMIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:06-cr-00037-JAG-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lascelles Christopher Somie, Appellant Pro Se. Jonathan Holland
Hambrick, Jamie L. Mickelson, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lascelles     Christopher       Somie     appeals      the     district

court’s    order    denying      relief   on    his    motion   for    reduction     of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).                           We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                         United

States    v.    Somie,     No.   3:06-cr-00037-JAG-1         (E.D.     Va.    Jan.   3,

2012).     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in    the    materials

before    the    court     and   argument      would   not   aid     the    decisional

process.



                                                                              AFFIRMED




                                          2